Citation Nr: 1617564	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-00 545 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 60 percent for gouty arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to June 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Baltimore, Maryland RO.  In June 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  In August 2015, the Board remanded the matter for additional development.  

A December 2015 rating decision restored separate 10 percent ratings, each, for right and left knee chondromalacia and for right foot arthritis with hammer toe, effective July 23, 2001 (the date of discontinuance).  As that benefit sought has been granted, as requested, the matter of entitlement to restoration of those ratings is no longer on appeal.  

[From March 12, 2012 to July 1, 2012 the gouty arthritis was assigned a temporary total (hospitalization) rating under 38 C.F.R. § 4.29.  Accordingly, that period of time is not for consideration.]

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected gouty arthritis is not shown to at any time under consideration have been totally incapacitating, manifested by an active process with constitutional manifestations associated with active joint involvement.



CONCLUSION OF LAW

A rating in excess of 60 percent is not warranted for the Veteran's gouty arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5002 (and note following Code 5024) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims.  A June 2013 letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  At the June 2015 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim on appeal (evidence of increased severity of the service-connected disability); the testimony reflects that he understands what is needed to substantiate the claim.

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA examinations in December 2010, November 2015 and December 2015, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability for the time period beginning one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

Gout (and gouty arthritis) is rated under Code 5002 (for atrophic rheumatoid arthritis) (see note following Code 5024), and may be rated either as an active process or for chronic residuals.  Ratings under the active process criteria and ratings for chronic residuals may not be combined; the rating that provides for the highest rating is to be assigned.  (See note following Code 5002.)  Inasmuch as the Veteran has service-connected compensable non-gout pathology in multiple joints, because he has denied limitation of joint movement due to gout (see November 2015 VA examination report) and because symptoms associated with the ratings assigned for such pathology (pain, limitation of motion) are also symptoms considered in rating gout based on chronic residuals, and in light of the 38 C.F.R. § 4.14 prohibition against pyramiding, rating the disability based on chronic residuals would not provide the Veteran the higher benefit.  Accordingly, consideration of this claim for increase will focus on rating the gouty arthritis as an active process.

Under Code 5002 a 100 percent rating for gouty arthritis as an active process is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating is warranted for a level of disability/impairment less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  38 C.F.R. § 4.71a.

Prior to the February 2011 rating decision on appeal, the Veteran was assigned separate 10 percent ratings for chondromalacia of each knee and right foot arthritis with hammertoes.  The February 2011 rating decision assigned a single 60 percent rating for "gouty arthritis right foot, left knee, and right knee", effective July 23, 2001 and discontinued, effective from that date, the separate ratings that had been assigned.  The Veteran appealed the decision, contending that the separate ratings should be restored, because the bilateral knee chondromalacia and right foot DJD pre-existed his diagnosis of gout and constituted had separate and distinct compensable disabilities.  [As is noted above, a December 2015 rating decision granted the restoration of the separate ratings sought.] 

In August 2010 correspondence the Veteran's treating VA rheumatologist Dr. Richards opined that when the Veteran's gout does not flare, he is fully functional; however, when it flares, he is incapacitated, and the degree of incapacitation will vary depending on the severity of the flare.  A mild gout attack causes minimal incapacitation and a severe gout attack with involvement of many joints causes total incapacitation for the duration of the flare (from a few days to 1 or 2 weeks).  Dr. Richards noted that some people have chronic gout, and continue to have some pain and discomfort between flares, and these people often have tophi (deposits of sodium urate in and around joints) and the gout has damaged their joints.

On December 2010 VA examination, it was noted that multiple VA treatment records demonstrate gouty flares with elevated uric acid levels, tenderness, swelling and limited range of motion of the affected joint.  It was noted that private treatment records document missed time from work secondary to flares so severe as to prohibit ambulation.  It was also noted that treatment records demonstrate ongoing administration of colchicine, allopurinol, and indomethacin, medications to control gout (and flares).  The Veteran reported that the severity of his gout attacks varied; the frequency used to be 6 to 10 attacks per year but had decreased to 4 to 6 attacks per year.  His most recent attack was the previous week and involved the right wrist; the previous attack was in May 2010.  He reported having flare-ups every 3 to 4 months, moderate in severity, with a duration of 1 to 2 days; during severe attacks of the lower extremities (ankles and toes), he was unable to ambulate but was able to perform all activities of daily living independently.  He reported intermittent use of a cane during gouty attacks affecting the great toe.  He worked full time as a patient advocate, and had lost 2 weeks of work during the previous 12 month period due to gouty flares.  On physical examination, there was evidence of abnormal weight- bearing in both soles and callosities of both feet.  There was no abnormal shoe wear pattern, loss of a bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis.  Edema, tenderness, and abnormal motion were noted in the right wrist.  There was no joint ankylosis.  The diagnosis was acute gout flare of the right wrist.  The examiner noted that gout is an inflammatory polyarticular process that can affect any joint, and that gout can present with varying degrees of incapacitation depending on the severity of the flare; at its worst, it can be an extremely painful process leading to complete incapacitation for the duration of the flare (generally a few days), and adequate diet and compliance with medications should reduce the severity, frequency and duration of flares.  

On February 2011 VA treatment, the Veteran reported having 4 to 5 gout attacks in the previous 12 months.  On November 2011 VA treatment, he reported bilateral knee pain with episodes of swelling and difficulty negotiating stairs.  Imaging studies showed osteoarthritis of both knees and bilateral chondromalacia; there was also evidence of large enthesophytes along with patellar tendon thickening at the inferior insertion of both knees.  The assessment was bilateral knee osteoarthritis with associated chondromalacia.  On March 2012 VA treatment, the Veteran underwent a left knee arthroscopy for patellofemoral arthritis.  In November 2012, he reported having 5 gout attacks in the previous 12 months.  In March 2013 he reported having 4 gout attacks in the previous 12 months.  On May 2013 VA treatment, he reported having 2 gout attacks in the previous 12 months.

At the June 2015 Board hearing, the Veteran testified that he does not have active exacerbation within the joints caused by gout on a regular basis.  He testified that he has gout attacks four to five times per year, and the attacks are incapacitating; he described the gout attacks as causing redness, swelling, and sharp burning excruciating pain rated as 10 out of 10 in severity, and the symptoms render him unable to function.  He testified that the gout flare-ups and exacerbations he experiences can travel from joint to joint and are not predominantly in the knees or feet; they have occurred in both great toes, both ankles, both wrists, both elbows, and his fingers, in addition to both knees.  He testified that he has received injections to the affected joint to treat severe gout attacks, and that he experiences daily impairment due to DJD, including aches and cracking noises in his knees; he described the arthritis pain as more of a dull type of pain, mainly when he walks up or down stairs or walks for a prolonged time.  He testified that he underwent surgery/injections for the right foot.

The Veteran submitted a September 2015 statement from VA rheumatologist Dr. Richards, who opined that the Veteran's right talonavicular joint and the right fourth hammer toe degenerative joint disease are separate diagnoses not caused by his gout.  Dr. Richards stated that gout is an intermittent inflammatory disorder that may cause intermittent periods of extreme pain and swelling of the affected joint, and the attacks typically last for approximately one week and resolve without any residual symptoms.

On October 2015 VA treatment, the Veteran reported that he had been having increased gout attacks; he had 4 to 5 attacks in the previous year, with the most recent attack, in the left knee, occurring 5 days earlier.

On November 2015 VA examination, the Veteran reported a history of gout since 2001.  He denied any accidents, injuries, hospitalizations, or surgeries.  He reported a history of steroid injections on three occasions since 2001, once in the ankle and twice in the wrist for prolonged gout flares that lasted for 2 weeks.  He reported that his last flare-up was 3 weeks earlier.  He was currently having gout flare-ups in both great toes, ankles, elbows, wrists, hands and fingers, and knees, with severe flare-ups occurring 3 to 4 times per year and mild flare-ups occurring 4 to 6 times per year.  His reported symptoms included joint swelling and tenderness to touch; he did not have limitation of joint movement or joint deformities due to gout, and no other bodily systems were involved.  Treatment included allopurinol daily and Naprosyn, Indocin and colchicine as needed.  The gout was noted to not be manifested by constitutional manifestations associated with active joint involvement which are totally incapacitating, or by weight loss and anemia productive of severe impairment of health.  The examiner opined that the gout did not impact on the Veteran's ability to perform occupational tasks (such as standing, walking, lifting, sitting, etc.).

On December 2015 VA examination, the Veteran reported that his gout affects his toes, ankles, knees, elbows, wrists and fingers, and that his current medications include allopurinol, colchicine, and indocin, with prednisone for flares.  He reported no history of surgery related to gout but that he had received 4 or 5 injections of cortisone.  His most recent flare-up was in November; his additional limitation of functional ability during flare-ups included impaired mobility.  He reported that his gout resulted in work problems including being assigned different duties, increased tardiness and absenteeism, and impaired mobility.  He reported decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the upper and lower extremities, urinary and fecal incontinence, pain and disfigurement.  He had not lost weight due to gout and he did not have anemia due to gout.  He did not have any limitation of joint movement or joint deformities attributable to gout.  He did not have any involvement of other bodily symptoms.  He reported 3 non-incapacitating exacerbations per year, most recently in April 2015, lasting a few days, and manifested by pain and swelling managed with medication.  He reported 4 or more incapacitating exacerbations per year, lasting between 1 and 2 weeks, most recently in November 2015.  He reported that incapacitating exacerbations require bed rest and occasionally require a joint injection with steroids to break the episode.  He reported occasional use of a cane for relief with severe lower extremity flares.  The gouty arthritis was not manifested by constitutional manifestations associated with active joint involvement which are totally incapacitating, or by weight loss and anemia productive of severe impairment of health; it was manifested by severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods.  The gouty arthritis was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.  The examiner noted that the Veteran's gouty arthritis limits the days worked, impairs mobility, and requires long term medication for management; when the gout flares, the pain is severe and flares are unpredictable.  The examiner remarked that severity is speculative.

The Veteran has also submitted lay statements regarding the severity of his symptoms.

Additional VA and private treatment records through December 2015 show symptomatology largely similar to that noted on the VA examinations described above.

Comparing the manifestations (and related impairment) of the Veteran's gouty arthritis to the criteria for rating that disease as an active process, the Board finds that at no time during the evaluation period has there been evidence that the gouty arthritis has been totally incapacitating, with constitutional manifestations associated with active joint involvement.  Indeed, the December 2015 VA examiner specifically opined that the Veteran's gouty arthritis is not manifested by constitutional manifestations associated with active joint involvement which are totally incapacitating (and is not manifested by weight loss or anemia productive of severe impairment of health - but did meet the criteria for a 60 percent rating by virtue of the number and duration of incapacitating episodes).  The symptoms and associated impairment of function of the gouty arthritis fall squarely within the parameters of the criteria for the 60 percent rating assigned, and never meet (or approximate) the criteria for the next higher (100 percent) rating under Code 5002.  Notably he has been employed throughout, and although limited in mobility during flare-ups/exacerbations, has not reported an inability to tend to activities of daily living independently.  Accordingly, a rating in excess of 60 percent is not warranted.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's gouty arthritis fall squarely within the criteria for the 60 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The matter of entitlement to a TDIU rating is being remanded for the further development ordered below.


ORDER

A rating in excess of 60 percent for gouty arthritis is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating was raised by the Veteran in an April 2016 statement, wherein he stated that his gout has worsened to the point that it affects his ability to adequately perform his job duties, and that he planned to retire at the end of that month.  The matter of entitlement to a TDIU rating has not been developed or adjudicated by the AOJ.  Therefore, it must be remanded for such action.

Accordingly, the case is REMANDED for the following:

The AOJ should fully develop the matter of the Veteran's entitlement to a TDIU rating, to include providing him the appropriate VCAA-mandated notice and application form to complete.  If he submits the completed application form, the AOJ should adjudicate the matter.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  [He is advised that this matter will not be before the Board further unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


